Title: To James Madison from Sylvanus Bourne, 6 June 1806
From: Bourne, Sylvanus
To: Madison, James



Sir,
Amsterdam June 6 1806

I have within a few days had from your Department the official Bond in Blank, which I have duly corrected on my part and transmitted it by Mr. Freeman of Baltimore (who sails in the Ship Swift Cap Buck for Phila) to my friends Mess Salmon & Taylor of Baltimore to be by them duly Signed & forwarded on to your Office.
I have nothing of special interest in the line of political news to communicate at this moment.  The new Govt. has not taken place yet at the Hague, but the Grand Pensionary having already taken his leave the Prince destined for this country is daily expected from Paris.  I have the honor to be With great Respect Yr Ob Serv

S Bourne

